Variable Universal Life Coverage FOR [EMPLOYEES AND THEIR DEPENDENTS] This Coverage is life insurance which includes one or more of these three parts:Face Amount of Insurance, a Certificate Fund and paid-up insurance.To be a Covered Person under this Coverage a person must first have become insured for the Face Amount of Insurance.Under certain conditions, the Certificate Fund may be applied to provide paid-up insurance. Paid-up insurance continues until death unless surrendered [or voided when Extension of Coverage and Waiver of Cost of Insurance Charges During Total Disability applies]. A.DEATH BENEFIT. If a person dies: (a)while a Covered Person under this Coverage; or [(b)while protected under the Extended Death Protection During Total Disability Section of this Coverage; or] [(c)]during the conversion period after the person's Insurance under this Coverage ends; a death benefit is payable when Prudential receives written proof of death.Unless the Insurance is in default, the amount of the death benefit on any date is the Insurance Amount less any Certificate Debt.The Insurance Amount is [the greater of: (1)the Face Amount of Insurance plus Certificate Fund; or (2)the Certificate Fund times the percent for the person's attained age in the Table of Corridor Percentages.] The Face Amount of Insurance is shown in the [Specifications Page.] The amount of death benefit will depend on the contributions made by or for the Covered Person, the investment experience of the Separate Account (described in Section D. of the Coverage), any interest credited to the Fixed Account (described in Section E. of the Coverage) and the level of charges made.When a death benefit is payable, the value of the Certificate Fund is determined as of the date of death.When the Insurance has ended, the amount of the death benefit payable includes any amount available under the provisions of [Sections K. and M.] of this Coverage. [(A)] VUL R 1046 B.CONTRIBUTIONS. [The contribution for the first month that this Coverage is in force for a Covered Person must be at least equal to the Initial Monthly Contribution applicable to that person.After that, you may change the frequency and amount of the monthly contribution, so long as the amount in the person's Certificate Fund, less any Certificate Debt, is enough to make the monthly deductions from the Certificate Fund.Section C. describes charges for the cost of insurance and other monthly deductions from the Certificate Fund.] You may also make lump sum contributions for the Covered Person at any time.But Prudential reserves the right to not accept a lump sum contribution less than the Minimum Lump Sum Contribution.After the Expense Charges are deducted from each contribution, the balance goes into the Covered Person's Certificate Fund.The balance is the Net Contribution.The [Initial] Monthly Contribution, Minimum Lump Sum Contribution and the Expense Charges are shown in the [Specifications Page.] Prudential reserves the right not to accept, or to return, contributions which would cause this Coverage to fail to qualify as life insurance under applicable tax laws, or which would increase the Insurance Amount by more than it increases the Certificate Fund. Default: On the first day of each Contract Month Prudential will determine if a Covered Person's Insurance is in default.To do so, Prudential will determine the value of the Covered Person's Certificate Fund as of the previous Business Day and deduct from that amount the charges described under Section C. of the Coverage.If the resulting amount, less any Certificate Debt, is less than the amount needed to make the monthly deduction from the Certificate Fund, the Covered Person's Insurance is in default. The Covered Person's Insurance is also in default if there is excess Certificate Debt, as described under Section J. of the Coverage[, or if any specified Monthly Contribution are not paid for the Covered Person when due, as provided under Section B. of the Coverage.] Grace Period: You will be granted a grace period equal to the greater of: (a) 61 days from the date the Insurance goes into default; or (b) 30 days from the date Prudential mails you a notice of default, to make the minimum premium contribution required to keep the Covered Person's Insurance in force.Prudential will continue to accept contributions and make the charges it has set during the grace period.If the Covered Person dies within the grace period, the death benefit payable will be reduced by the amount that would have been required to keep the Covered Person's Insurance in force to the end of the month in which death occurs.If the minimum contribution is not made by the end of the grace period, the Covered Person's Insurance will end without value. [Reinstatement: If a Covered Person's Insurance is still in default after the grace period ends, it may be reinstated.To do so, these conditions must be met: (1)You must request reinstatement within three years from the end of the Grace Period. (2)The Insurance must not have been surrendered for its Cash Surrender Value. (3)You have given evidence of the Covered Person's insurability that satisfies Prudential. (4)The Cash Surrender Value must not have been used to buy paid-up insurance. (5)You must pay a contribution at least equal to (i) the amount, if any, needed to bring the Covered Person's Certificate Fund up to zero as of the date the Covered Person's Insurance went into default; plus (ii) the deductions from the Certificate Fund during the grace period following the date of default; plus (iii) an amount sufficient to make two months' deductions from the Certificate Fund.From this amount, the Expense Charges shown in the Specifications Page, plus any other charges, will be deducted. (6)The Group Contract has not ended. If Prudential approves, the reinstatement will be effective on the first day of the month coinciding with or following the date on which the contribution described in (5) is paid.] [(B)] VUL R 1046 C.THE CERTIFICATE FUND. Allocations: For the first [20] days following the Effective Date of the Certificate, the Net Contributions, if any, for a Covered Person are allocated to [the Money Market Account.]Thereafter, you may allocate all or part of the Net Contributions for the Covered Person to one or more of the variable investment options of the Separate Account shown in the List of Investment Options or to the Fixed Account.Any allocation made by the [Employee] for the Covered Person must be at least [5%] of each Net Contribution and a fractional percent may not be chosen.The total must be 100%.You may change the Covered Person's allocation for future Net Contributions at any time while this Coverage is in force.You must notify Prudential on a form acceptable to it.The change will take effect at the end of the Business Day on which Prudential receives the notice, provided such notice is received in good order. On the date on which a person becomes a Covered Person for this Coverage, the Certificate Fund is equal to the Net Contributions credited on that date, less any applicable charges in items (10)[, (11) and (12)] below.On any other date, the Certificate Fund is equal to what it was on the prior Business Day plus these items: (1)any Net Contribution credited on that day; (2)any increase due to investment results in the value of the variable investment options; (3)guaranteed interest at an effective rate of [< 2% - 4%>] a year on that part of the Certificate Fund that is in the Fixed Account; (4)any excess interest on that part of the Certificate Fund that is in the Fixed Account; and (5)interest credited to any Loan Account as described in Section J. of the Coverage. and less these items applicable as of that date: (6)any decrease due to investments results in the value of the variable investmentoptions; (7)a charge against the variable investment options at a rate of [.00123%] a day ([0.45%] a year) for mortality and expense risk.Prudential may change that charge, but not to exceed .00245 % a day (0.90% a year); (8)A charge against the variable investment options for investment management fees and expenses; (9)any amount charged against the variable investment options for local, state or federal taxes; (10)a charge for the cost of insurance; [(11)any charges for administration; (12)charges for any additional insurance benefits;] [(13)] any partial withdrawals; [(14)any transaction charges that may result from a partial withdrawal, loan, additional statement request or transfer;] [(15)] the amount of any interest on a loan that is not paid when due as described in Section J. of the Coverage. [(C)] VUL R 1046 Guaranteed Interest: Prudential will credit interest each day on that part of the Certificate Fund invested in the Fixed Account. The interest credited will be [<0.00542552% - 0.01074598%> a day (<2% - 4%> a year)]. Excess Interest: Prudential may credit interest in addition to the guaranteed interest on that part of the Certificate Fund that is allocated to the Fixed Account.The rate of any excess interest will be determined from time to time.Prudential may credit a different rate of excess interest to different parts of the Certificate Fund allocated to the Fixed Account. Charge for Cost of Insurance: On the first day of each Contract Month, Prudential will deduct a charge for the cost of Insurance from the Certificate Fund.[This charge may also include the cost associated with additional provisions that may be part of the Variable Universal Life Coverage.] The amount deducted is computed as the applicable monthly rate times the Net Amount at Risk. The Net Amount at Risk is equal to the Insurance Amount less the Certificate Fund.The monthly rate is based on the Covered Person's age, rate class and other features of the Coverage.In no event will the monthly rate be higher than [200%] of the applicable amount under the 2001 Commissioners Standard Ordinary Mortality Table [80% Male / 20% Female] Composite Ultimate - Age Last Birthday. Charge for Administration: On the first day of each Contract Month, Prudential may deduct a charge for administration.The amount of this charge, if any, is shown in the Specifications Page under Monthly Administration Charge. Deduction of Charges: Any charges deducted from the Covered Person's Certificate Fund will be charged against the Fixed Account and against the variable investment options of the Separate Account on a proportional basis. D.SEPARATE ACCOUNT. This Coverage provides that certain values and payments will vary to reflect the investment results of the Separate Account. Separate Account: The words "Separate Account" where they are used without qualification, mean The Prudential Variable Contract Account - GI-2 (VCA-GI-2).Prudential established VCA - GI-2 to support group contracts, such as this one, which participate in the Separate Account. Prudential owns the assets of the Separate Account; it keeps them separate from the assets of its general account.Assets held in the Separate Account shall not be chargeable with liabilities arising out of any other business of Prudential.For this purpose, "assets" means only those amounts held in the Separate Account needed to satisfy Prudential's obligation pertaining to benefits attributable to the Separate Account.Assets held in each investment option of VCA-GI-2 shall not be chargeable with liabilities arising in connection with any other investment option of VCA-GI-2. Prudential will keep assets in the Separate Account with a total market value at least equal to the amount of the liabilities relating to the benefits attributable to the Separate Account.Prudential will have sole control of the amount, if any, by which such value exceeds those liabilities.Prudential may, from time to time,transfer cash among the Separate Account, its other investment accounts and the investment options of VCA-GI-2 as, in its judgment, experience warrants.No such transfer will affect Prudential's liability under this Group Contract. Variable Investment Options:The VCA-GI-2 variable investment options available to you are listed in the List of Investment Options.You allocate, using percentages, the Net Contributions for the Covered Person among the various options. [(D)] VUL R 1046 The Funds: The word Funds, where it is used without qualification, means [the portfolios of The Prudential Series Fund, Inc. and the other mutual fund portfolios in which the Separate Account invests.These other mutual fund portfolios are unaffiliated with Prudential.Each of The Prudential Series Fund, Inc. portfolios and the unaffiliated mutual fund portfolios are registered with the SEC under the Investment Company Act of 1940 as open-end diversified management investment companies.Each of The Prudential Series Fund, Inc. portfolios and the unaffiliated mutual fund portfolios correspond to each of the options in VCA-GI-2.The portfolios available to you are listed in the List of Investment Options.] Separate Account Investments: Prudential uses assets of VCA-GI-2 to buy shares in the Funds. Each option of VCA-GI-2 is invested in a corresponding portfolio of a Fund.Income and realized and unrealized gains and losses from assets in each of these options are credited to, or charged against, that option.This is without regard to income, gains or losses in Prudential's other investment accounts. Prudential will determine the value of the assets in each option of VCA-GI-2 on the Valuation Date for that option, as shown in the List of Investment Options.If that date is not a Business Day, Prudential will use the value of the assets as of the end of the last prior Business Day on which trading took place. Change In Investment Policy: A portfolio of the Funds might make a material change in its investment policy.In that case, Prudential will send you a notice of the change.Within 61 days after receipt of the notice, or within 61 days after the effective date of the change, if later, you may transfer any amount from that portfolio to the Covered Person's Fixed Account or any other investment option available to you. Change of Fund: A portfolio of the Funds might, in Prudential's judgment, become unsuitable for investment.This might happen because of a change in investment policy,a change in laws or regulations,because the shares are no longer available for investment, or at the discretion of Prudential.If that occurs, Prudential has the right to substitute another portfolio of the Funds or of an entirely different mutual fund.But Prudential would first seek any required regulator's consent. E.FIXED ACCOUNT. The Fixed Account: You may choose to allocate all or part of the Covered Person's Net Contribution to the Fixed Account.Allocations to the Fixed Account become part of Prudential's General Account.Amounts allocated to the Fixed Account are credited with interest as described in Section C. under Guaranteed Interest and Excess Interest. F.INVESTMENT MANAGER. Prudential is the investment manager with respect to the amounts held in the Separate Accounts.Prudential may, in its sole discretion, delegate to one or more of its direct or indirect wholly owned subsidiaries all or part of its authority as investment manager.No such delegation will in any way affect Prudential's liability for any acts or omissions in the management of the Separate Accounts. G.TRANSFERS. You may transfer a Covered Person's amounts among investment options of the Separate Account available to you and into the Fixed Account [as often as twelve times during a Certificate Year without charge], unless the Insurance is in default.[The minimum amount that can be transferred is $100, or [(E)] VUL R 1046 the entire value of the option if less.Transfer requests in percent terms may not be a fractional percent and must be at least 5%.] To make a transfer, you must notify Prudential on a form acceptable to it.The transfer will take effect on the Valuation Date on which Prudential receives the notice.No transfer may be made within the first [30] days following the Effective Date of the Certificate. You may also transfer a Covered Person's amounts from the Fixed Accountinto the variable investment options at any time during the year, subject to the following limitations: (1)Only [one transfer from the Fixed Account] can be made each Certificate Year; (2)The maximum amount that can be transferred is [the greater of $5,000 or 25% of the amount in the Fixed Account]. [Prudential reserves the right to deduct from the Covered Person's Certificate Fund, on a pro-rata basis, a transaction charge of up to $20.00 for each transfer request exceeding twelve in any Certificate Year.] Delayed Transfers: Prudential usually transfers the Covered Person's amounts on the date it receives the [Employee's] request.But Prudential has the right to defer making a transfer if (1) the New York Stock Exchange is closed; or (2) the SEC requires that trading be restricted or declares an emergency; or (3) there occurs a system failure or power outage. H.FULL SURRENDER. You may surrender the Covered Person's Insurance for its Cash Surrender Value at any time.To surrender the Covered Person's Insurance, you must ask Prudential on a form acceptable to Prudential.You may ask Prudential what the Cash Surrender Value of the Covered Person's Certificate Fund is prior to electing to surrender.Prudential will pay the Cash Surrender Valuecalculated as of the Valuation Date on which Prudential receives your request.The proceeds will be paid to youin a lump sum. [The transaction charge for a full surrender may be up to the lesser of (a) $20, or (b) 2% of the amount paid upon surrender.] Delayed Surrender: Prudential usually pays any Cash Surrender Value within 7 days of the date it receives your request.But Prudential has the right to defer paying the portion of the proceeds that is to come from the variable investment options if: (1) the New York Stock Exchange is closed; or (2) the SEC requires that trading be restricted or declares an emergency; or (3) there occurs a system failure or a power outage.Prudential also has the right to defer paying the portion of the proceeds that is to come from the Fixed Account for up to six months.If Prudential does so for more than 30 days, it will pay interest on that portion at the current Fixed Account rate. I.PARTIAL WITHDRAWALS. You may make partial withdrawals from the Covered Person's Certificate Fund.Any partial withdrawals are subject to all of these terms: (1)The Insurance must be in force and not in default. (2)You must ask for the partial withdrawal on a form acceptable to Prudential. [(F)] VUL R 1046 (3)The maximum amount of any partial withdrawal is the amount that would reduce the Covered Person's Certificate Fund (less any Certificate Debt and any outstanding charges) to the amount needed to make [the next monthly deductions from the Certificate Fund]. (4)The amount withdrawn must be at least [$200]. (5)The amount withdrawn will be taken from the Covered Person's Certificate Fundaccounts on a pro-rata basis, unless you select specific accounts. [Prudential reserves the right to deduct from the amount withdrawn from the Covered Person's Certificate Fund a transaction charge, up to the lesser of (a) $20.00 or (b) 2% of the amount withdrawn, with respect to each partial withdrawal.] Delayed Withdrawals: Prudential will usually pay any partial withdrawals within seven days of the date it receives the request.But Prudential has the right to defer paying the portion of the proceeds that is to come from the Covered Person's variable investment options if : (1) the New York Stock Exchange is closed; or (2) the SEC requires that trading be restricted or declares an emergency; or (3) there occurs a system failure or a power outage.Prudential also has the right to defer paying the portion of the proceeds that is to come from the Fixed Account for up to six months.If Prudential does so for more than 30 days, it will pay interest on that portion at the current Fixed Account rate. An amount withdrawn may not be repaid except as a contribution subject to charges. J.LOANS. You may make a request to borrow from a Covered Person's Certificate Fund. Loan Requirements:Loans are subject to these terms: (1)The Covered Person's Insurance must be in force and not in default. (2)The Covered Person's Certificate Debt must not be more than the Loan Value. (3)Theamount borrowed from the Covered Person's Certificate Fund at any one time must be at least [$200]. (4)The amount borrowed will be taken from the Covered Person's Certificate Fund on a pro-rata basis, unless you select specific accounts. If there is already Certificate Debt when you take out the loan, the new amount borrowed will be added to that debt. Maximum Loan Value: The maximum Loan Value (before any applicable charge) is determined by multiplying the Certificate Fund by [90%] and subtracting any existing loan with accrued interest, any outstanding charges and the amount needed to make [the next monthly deductions from the Certificate Fund]. Interest Charge: Interest charged on any loan will accrue daily at an annual rate determined each year by Prudential.Interest payments on any loan are due on each Contract Anniversary, or when the loan or any part of it is paid back, if that comes first.If interest is not paid when due, it will be added to the principal amount of the loan.Then interest is charged on it, too.Prudential will notify the [Employee 31] days before the interest on the loan becomes due. [(G)] VUL R 1046 The loan interest rate is the annual rate Prudential sets from time to time.The rate will never be greater than that permitted by law.It will change [only on a Contract Anniversary.]Before the start of each Contract Year,Prudential will determine the loan interest rate to be charged for that year. When you take out a loan, Prudential will tell you the initial interest rate for the loan.Prudential will notify you if the rate is to be changed. Effect of a Loan: A Loan Account that is part of a Covered Person's Certificate Fund will be set up when you take out a loan.The amount of the loan taken will be credited to the Covered Person's Loan Account. Prudential will credit interest to the Covered Person's Loan Account at the loan interest rate for the Contract Year, less [2 %].On each Contract Anniversary, if there is a loan outstanding, interest credited to the Loan Account will be allocated to the variable investment options and the Fixed Account based on your then current Net Contribution allocations for the Covered Person. Repayment: You may pay back all or part of any Certificate Debt at any time.If you choose to make repayment by partial withdrawal from the Covered Person's Certificate Fund, the provisions of Section I. of the Coverage will apply.Repayment will be allocated among the Covered Person's Fixed Account and the variable investment options, based on your then current Net Contribution allocations[, unless you select specific accounts.] While a loan is outstanding, any payment should be designated as a contribution or a loan repayment.If that designation is not made, it will be treated as a loan repayment. Should a death benefit become payable while a loan is outstanding, or should the Covered Person's Insurance be surrendered while a loan is outstanding, or should the Covered Person's Insurance lapse, any proceeds otherwise payable will be reduced to reflect the amount of the loan and any accrued interest. Excess Certificate Debt: If Certificate Debt ever becomes equal to or more than the Certificate Fund value minus an amount equal to that needed to make [the next month's deductions], the Insurance is in default.Prudential will send you a notice at your last known address stating the minimum contribution that, if paid to Prudential, will keep this coverage from ending.The Covered Person's Insurance under this Coverage will end at the end of the grace period described in Section B. if the minimum contribution is not made. Delayed Loans: Prudential usually makes a loan within seven days of the date it receives your request.But Prudential has the right to defer making the portion of the loan that is to come from the Covered Person's variable investment options if: (1) the New York Stock Exchange is closed; or (2) the SEC requires that trading be restricted or declares an emergency; or (3) there occurs a system failure or a power outage.Prudential also has the right to defer paying the portion of the proceeds of a loan that is to come from the Fixed Account for up to six months.If Prudential does so for more that 30 days, it will pay interest on that portion at the Fixed Account rate. [Prudential reserves the right to withdraw from the Covered Person's Certificate Fund a transaction charge of up to $20.00 with respect to each loan made.] [(H)] VUL R 1046 [K.EXTENSION OF COVERAGE AND WAIVER OF COST OF INSURANCE CHARGES DURING TOTAL DISABILITY. If you meet the conditions below: (1)The Variable Universal Life Coverage, including any of the additional provisions that may be a part of the Variable Universal Life Coverage, will be extended while you are Totally Disabled. (2)From the date Prudential first receives written proof as described below, the monthly Charge for Cost of Insurance will be waived while the Variable Universal Life Coverage, including any of the additional provisions that may be a part of the Variable Universal Life Coverage, is being extended. The conditions are: · You become Totally Disabled while you are insured for Face Amount of Insurance under the Variable Universal Life Coverage and are not retired. •You are less than age 60 when your Total Disability starts. Total Disability:You are "Totally Disabled" when: (1)You are not working at any job for wage or profit; and (2)Due to Sickness, Injury or both, you are not able to perform for wage or profit, the material and substantial duties of any job for which you are reasonably fitted by your education, training or experience. The extension ends one year after your Total Disability started, unless, within that year, you give Prudential written proof that: (1)You have met the above conditions; and (2)You are still Totally Disabled; and (3)Your Total Disability has continued for at least nine months. Prudential will then further extend the Variable Universal Life Coverage, including any of the additional provisions that may be a part of the Variable Universal Life Coverage, for successive one year periods.The first of these periods will start on the date Prudential receives this proof.After that first period, you must give written proof when and as required by Prudential once each year that your Total Disability continues. If you or your dependent dies while the Variable Universal Life Coverage, including any of the additional provisions that may be a part of the Variable Universal Life Coverage, is being extended, the death benefit will include the amount of that extension when Prudential receives written proof that: [(I)] VUL R 1046 (1)Your Total Disability continued until that person's death; and (2)All of the above conditions have been met. If you or your dependent spouse dies within one year after your Total Disability started and before you give Prudential proof of Total Disability, written notice of your or your dependent's death must be given to Prudential within one year after the death. This extension ends if and when: (1)Your Total Disability ends or you reach age 65; or (2)You fail to furnish any required proof that your Total Disability continues; or (3)You fail to submit to a medical exam by Doctors named by Prudential when and as often as Prudential requires.After two full years of this protection, Prudential will not require an exam more than once a year. If this extension ends after you have given the first proof of continued Total Disability, the same rights and benefits under Sections A and M apply as if it was Face Amount of Insurance under the Variable Universal Life Coverage which ended at this time.But this does not apply if you become insured again for the Face Amount of Insurance within 31 days after this extension ends. The amount of a person's Face Amount of Insurance that may be extended is the amount of the person's Face Amount of Insurance on the day Total Disability began, subject to the provisions of the Schedule of Benefits.But the amount is reduced by any amount payable under any Prudential group life insurance that replaces the Variable
